Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 1 of 19 PageID #: 98
                                                                            FILED
                                                                            DISTRICT CLERK OF
                                                                            JEFFERSON CO TEXAS
                                                                            3/8/20194:26 PM
                                                                            JAMIE SMITH
                                                                            DISTRICT CLERK
                                                                            E-2034B7
 MARK O GRADY and PAM O GRADY § IN THE DISTRICT COURT OF
                                                §
 VS.                                            §
 PROPER Y AND CASU LTY                          § «
 INSURANCE COMPANY OF                           § ) A JUD CIALDI TRICT
 HARTFORD, DAVID MATHESON,
 ANA RUSHKA, WAYNE MCGREW,
 SAM RIVERA, ALLCAT CLAIMS
 SERVICES, L.P., SEA PECK and                    §
 MONTE ALLEN                                     g J FFER ON CO TY, TEXAS

                                       PLA1   ORIGINALPEI IQN
 TO THE HONORABLE JUDGE OF SAID COURT:

           COME NOW, MARK O’GRADY and PAM O’GRADY, Plaintiffs in the above-entitle

 and numbered cause and file this Plaintiffs’ Original Petition, complaining of PROPERTY AND

 CASUALTY INSURANCE COMPA Y OF HARTFOR , DAVID MATHESON, ANA

 RUSHKA, WAYNEMCGREW, S M RIVERA, ALLCATCLAIMS ERVICES,L.P.,SEAN

 PECK and MONTE ALLEN, Defendants, (hereinafter referred to collectively as ( Defendants ),

 and for cause of action would respectfull show unto the Court the follo ing:

                                              PftEiigf

           1. Plaintiffs, Mark O’Grady and Pam O’Grady, are indivi uals a pearing in Court

 through thei attorney of record,

           2. Defendant, Property and Casualty Insurance Company of Hartford, is n insurance

 co pany o erating in Texas and may be served with process by serving its registere a ent for

 service, C T Corporation S stem, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.




  I CERTIFY THIS 18 A TRUE COPY
  Wltnot8 my Hand and 8aa) of Office

        March 27,2019
  J MIE SMITH, DISTRICT CLERK
    EFFERSON COUNTY . EXAS
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 2 of 19 PageID #: 99




         3. Defe da t, David Matheson, is an individual employed by Property and Casualt

Insurance Company of Hartford and may be served through his employer, by serving Its registere

agent for ser ice, C T Cor oration System, 1999 Bryan Street, Suite900, Dallas, Texas 75201-3136.

         4. Defendant, Ana Rushka, is an individual employed by Property and Casu lty

Insurance Company of Hartford and may be serve at her em loyer, by serving its re istere a ent

 fo service, C T Corporation System, 1999 Br an Street, Suite 900, Dallas, Texas 75201-3136

          5. Defendant, Wayne McGrew, is an individual employed by Property and Casualt

 Insurance Company o Ha tford and may be ser ed at his em lo er, by serving its registered agent

 for service, C T Cor oration System, 1999 Br an Street, Suite 900, Dallas, Texas 75201-3136

          6. Defendant, Sam Rivera, is an individual em loyed b Pro erty and Casualty

 Insurance Compan of Hartfor and may be serve at his em lo er, by servin its registered ent

 for service, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136

          7. Defen ant, Allcat Claims, LP., is a limite partnership, doing business in the State

 of Texas and may be served by serving its registered agent for service, Phillip R. Hall, 16 Casca e

 Cave s Road, Boeme, Texas 78015.

          8. Defendant, Sean Peck, is an individual employed by Allcat Claims, LP. and may be

 served at his place of e ployment at 16 Cascade Caverns road, Boeme, Texas 78015.

          9. Defendant, Monte Allen, is an in ividual and may be served at his residence located

 at 418 S. Inwood Drive, Bridge Cit , Texas.



           10. This matter Is overned by Disc very Plan Level 2,

                                       Jurisdic ion and Venue

           11. The subject matter in controvers is ithin the juris ictional limits of this court.

   I CERTIFY THIS 18 A TRUE COPY
  Wttnet* my Hand and Seal of Office

        March 27,2019
   JAMIE SMITH, DISTRICT CLERK
    JEFFERSON COUNTY .TEXAS
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 3 of 19 PageID #: 100




           12. Plaintiffs seeks:

                                 A. monetary relief over $200,000.00 and less than $ 1,000,000,00, an

                                 B. a demand for judgment in that amount

           13. Venue is proper in Jeffe son Count , according to Texas Civil Practice and Remedies

 Code Section 15.002(a)(1) because all or a substantial part of the events or omissions giving rise

 to the claim occurred in Jefferson County an accordin to Texas Civil Practice an Remedies Code

 Section 15.032 because the property that was damaged is located in Jefiferson County, Texas, All

 matters at issue arise in Jefferson Count , Texas. The jurisdictional amounts are within the

 juris ictional limits of this Court.

                                                        Facts

            14. On or about August 26, 2017, Plaintiffs sustaine substantial damage to their

 property located at 15953 Wise Roa , innie, Jefferson County, Texas, as a result of wind and

 hur icanc/storm damage from Hurricane Harve .

            15. Plaintif s reporte this loss to their insurance company, Property and Casualty

 Insurance Company of Hartford, David Matheson, Ana Rushka, Wayne McGrew and Sam Rivera.

 The in ividuals set u a claim and ret ined Allcat Claims, L.P. to perform the inspectio and

 adjust ent of his claim. Alloat Claims, L.P. conducted an initial, outcome-oriented, inspection

 through its adjusters, Sean Peck. After the initial inspection, Defendant Monte Allen was requested

 to ins ec the pro erty as ell. Defendants have issued partial (under) payment of the claim while

   en ing and under aying other covered losses/damage.

            16. Plaintiffs property was covered by a olicy of insurance issue b the Defend nt,

 Property and Casualty Company of Hartford Policy No. 55 JBC434244 in the amount of

 $413,000.00 in structural coverage, $43,000.00 in other structure coverage, $322,500.00 in ersonal

   I CERTIFY THIS IS A TRUE COPY
   Wltneaa my Hand and Seal of Offlco

         March 27,2019
   JAMIE SMITH, DISTRICT CLERK
    JEFFERSON COUNTY,TEXAS
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 4 of 19 PageID #: 101




 property coverage and $86,000.00 in ALE coverage. Plaintiffs provided notice of loss under the

 i surance olic at issue; namely, wind, storm/hurricanc dama e to the structure. Defendant,

 Property a d Casualty Compan of Ha tford, David Matheson, AnaRushka, Wayne McGre and

 Sam Rivera, t rough Allcat Claims Services, L.P., Sean Peck and Monte Allen set up the claim and

 inspected Platatifis' propert and adjusted Plaintiffs ind/hurricane loss/claim (Claim f/Y34 DP

 71183). Despite receiving roper notice and Plaintiffs’ compliance with t e re uirements of the

  oiicy.of insu ance, Defendants did not conduct reasonable investigations and/or ins ections of the

 premises and failed to m ke reasonable attempts to pay full benefits due and owing under the policy

 of insurance and claims at issue, ¦

 17. Defen ants knowi gl and intentionally minimized Plaintiffs’ claims, in part, and faile to

 fully compensate Plaintiffs for the wind-related(stom relate ) losses hen the insurance carrier’s

 liability was reasonably clear. Defen ants, Property and Casualt Company of Hartfor , Davi

 Matheson, Ana Rushka, Wa ne MoOrew, Sam Rivera, Allcat Clai s Services, L.P., Sean Peck and

   onte Allen, faile to report the entire wind/storm loss thereby minimizing pay ent to Plaintiffs

 on the claim. Defendants, Propert and Casualty Company of Hartford, David atheson, Ana

 Rushka, Wa ne McGrew, Sam Rivera, Allcat Claims Services, L.P., Sean Pec and Monte Allen,

 faile o full calculate the n ture, extent, and amount of tire ind/storm loss, ain in an effort to

 minimize t e payment to Plaintiffs,

  18. Defen ants, Property and Casualty Compa y of Hartford, avid Matheson, Ana Rushka,

  Wayne McGrew, Sa Rivera, Allcat Clai s Services, L.P., Sean Peck an Monte Allen,

 misre resented both the nature and extent of the amages caused by the wind/stor and grossly

 underpaid Plaintiffs based on the value of the propert ; ll leading to a substantial under ayment

  of olicy benefits to Plaintiffs by and through the following acts omissions committed by

                                                  4
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 5 of 19 PageID #: 102




 Defendants Property and Casualty Company of Hartford, David Matheson, Ana Rushka, Wayne

 McGrew, Sam Rivera, and more specifically Allcat Claims Services, L,P., Sean Peck and Monte

 Allen:

                       a. Not addressing all of the structural damage (including all
                             wind/storm da age to he house);

                       b. Not add essing all o the other structure dama e* all contents
                              da a e, and all ALE dama e;

                       c. Not allowing for ove head and ofit on Defendant s estimate;

                       d. Not addressing any gene al conditions at the o erty;

                       e. Not authorin a rea onable e timate based on the extent of the
                              wind/stor damage;

                       f. Failing to ti ely issue ro e /ftiU pa ment;

                       g. Failing to pay ecoverable depreciation (RCV);

                       h. Authoring a fraudulent re ort that established the damages to b
                              less then the actual mount damaged nd owe ;

                       i. Drafting, authoring, n creating claim letters that we e maile
                              to Plaintiff /insurcd with a ounts le s han wh was o ed;

                       j. Mailing a letter o the Imprope aymen a ount;

                       k Fading to pay mand tory statutory interest on ail unde ¬
                              ayments once the Ins. Code Demand letter as ma e .

 19. The above referenc d facts document a cl ar breach o the terms of th con ract (to pay for

 wind/storm related damage), as ed as a clear breach of Defendants' duty of good faith and f ir

 dealing.

 20. As detailed in the above paragraphs, Property an Casu lty Compa y of Har for , wrongfully

 adjusted Plaintiffs claims for structural repairs to the ro ert , Furthermore, Pro erty and Casualt

 Co any of Hartford underpaid Plaintiffs claims by not roviding full coverage for the damage

                                                  5
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 6 of 19 PageID #: 103



 sustained by the Plaintiffs as well as un er scoping the damages during its investigation.

 Additionally, Propert and Casualty Compan of Hartford continues to delay in the ftill payment

 of damages to the structural damages and statutor interest P aintiffs sent their 60-day

 Insurance Notice to Defendants on October 15,2018. See Exhibit A. Furthermore, Defendants,

 Property an Casualty Co pany of Ha tford, David Matheson, Ana Rushka, Wayne McGre , Sam

 Rivera, Allcat Claims Services, L.P., Sean Peck and Monte Allen, failed to comply with the Texas

 Insurance Code by not pa ing statutory interest on its initial underpayment.

 21, Defendant, Property and Casualty Co any of Hartford, failed to erfor its contractual

 duties to a equately compensate Plaintiffs under the terms of the Policy, Specifically, it refused to

 pay the full proceeds of the Policy, although due demand was made for proceeds to be pai in an

 amount sufficient to cover the damage propert and all conditions recedent to recovery upon the

 Polic had been carried out and accomplished by Plaintiffs. Pro erty an Casualty Compan of

 Hartford, David Matheson, Ana Rushka, W no McGrow, Sam Rivera, Allcat Claims Services, L.P.,

 Sean Peck and onte Allen s conduct constitutes a breach of the insurance contract bet een

 Pro erty and Casualty Company of Hartfo d and Plaintiffs. Finally, in November 2018 Defendant

 sent notice of cancellation/non-renewal even thou h the damage to the propert at issue as the

 sa e damage the Defendants failed to properly adjust and pay thereb leaving the Plaintiffs without

 insurance.

 22. Defendants, Property and Casualty Company of Hartford, David Matheson, A a Rushka,

 Wayne McGrew, Sam Rivera, Allcat Claims Services, L.P., Sean Peck and Monte Allen,

 misre resented to Plaintiffs that the ama e to he Property was no covered un er the Policy, even

 thou h the dama e was c use by a covered occurrence -wind/storm/hurrica e. Defendants,

  Property and Casualty Com any of Hartfor , David Matheson, An Rushka, Wayno McGrew, Sam

   I CERTIFY THIS 18                   TRUE COPY
  Witness my Hsnd and 8es! of Office

        March 27,2019
   JAMIE SMITH, DISTRICT CLERK
    JEFFERSON COUN Y,TEXAS
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 7 of 19 PageID #: 104




 Rivera, Allcat Claims Services, L.P., Sean Peck and Monte Allen s conduct constitutes a violation

 of the Texas Insurance Code, Unfair Settle ent Practices. Tex. Ins, Co e §541.060(a)(1).

 23. Defendants, Property and Casualty Company of Hartford, David Matheson, Ana Rushka,

 Wayne McGrew, Sam Rivera, Allcat Clai s Services, L.P., Sea Peck an Monte Allen, foile to

   ake an attempt to settle Plaintiffs claim in a fair manner, although they were aware of their

 liability to Plaintiffs under the Policy. Defendants, Property and Casualty Com an of Hartford,

 D vid Mat eson, Ana Rushka, Wayne McGrew, Sam Rivera, Allcat Claims Services, L.P., Sean

 Peck and Monte Allen’s conduct constitutes a violation of the Texas Insurance Code, Unfair

 Settlement Practices. Tex. Ins. Code 541.0 0(a)(2)(A).

 24. Defendants, Propert and Casualty Company of Hartford, David Matheson, Ana Rushka,

  Wayne McGre , Sam Rivera, Allcat Claims Services, L.P., Sean Peck and Monte Allen, failed to

 explain to Plaintiffs the reasons for their of er of an inadequate settlement. Specific lly, Defendants,

  Property and Casualty Co pany of Hartford, David Matheson, Ana Rushka, Wayne McGrew, Sam

  Rivera, Allcat Claims Services, L.P., Sean Peck and onte Allen, failed to offer Plaintiffs ade uate

  com ensation, without any explanation hy full payment was not being made, Furthermore,

  Defendants, Propert a d Casualty Co pany of Hartford, David Matheson, Ana Rushka, Wayne

  McGrew, Sara Rivera, Allcat Claims Services, L.P., Sean Peck and Monte Allen, did not

  communicate that any future settlements or ayments would be forthcoming to ay for the entire

  losses covered under the Polic , nor di they rovi e any explanation for the failure to adequately

  settle Plaintiffs’ claim. Defendants, Propert an Casualt Company of Hartford, David Matheson,

  A a Rushk , Wayne McGrew, Sam Rivera, Allcat Claims Services, L.P., Sean Peck and onte

  Allen’s conduct is a violation of the Texas Insurance Co e, Unfair Settlement Practices. Tex. Ins.

  Code §541.060(a)(3).

                                                     7
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 8 of 19 PageID #: 105



 25. Defendants, Pro erty and Casually Company of Hartford, David Matheson, Ana Rushka,

 Wayne McGrew, Sam Rivera, AUcat Claims Services, L.P., Sean Peck and Monte Allen, faile to

 affirm, o deny cove age of Plaintiffs clai within a reaso able time. Specificall , Plaintiffs did

 not receive timely indication of acceptance or rejection, regarding the full and entire claim, in

 writing from Defendants, P opert and Casualty Company of Hartford, David atheson, Ana

 Rushka, Wa ne McGrew, Sam Rivera, Alloat Claims Services, L.P., Sean Peck and Monte Allen.

 Defendants, Property an Casualty Compan of Hartford, David Matheson, Ana Rushka, Wayne

 McGrew, Sam Rivera, Allcat Claims Services, L.P., Sean Peck and onte Allen s co duct

 constitutes a violation of the Texas Insurance Code, Unfair Settlement Pr ctices. Tex. Ins. Code

 §541,060(a)(4),

 2 . Defendants, Property and Casualty Company of H rtford, David M the on, Ana Rushka,

 Wa ne McGrew, Sam ivera, Allcat Clai s Services, L.P., Sean Pec and Monte Allen refuse to

 fully compensate Plaintiffs, under the terms of the Policy, by fallin to conduct a reasonable

 investigation. Specifically, Defendants, Property and Casualty Com any of Hartfor , David

 Matheson, Ana Rushka, Wayne McGre , Sam Rivera, Allcat Claims Services, L.P., Sean Peck and

   onte Allen, erformed an outcome-oriented investi ation of Plaintiffs’ claim, which resulte in

 a biased, unfair and inequitable evaluation of Plaintiffs’ losses on the Property. Defendants,

 Property an Casu lty Company of Hartford, David Matheson, Ana Rushka, Wayne McGrew, Sam

  ivera, Allcat Clai s Services, L.P., Sean Peck and Monte Allen’s con uct constitutes a violation

 of the Texas Insurance Code, Unfair Settlement Practices. Tex, Ins, Co e §541.0 0(a)(7).

 27. Defendants, Propert and Casualty Com any of Hartford, David Matheson, Ana Rushka,

 Wa ne McGrew and Sa Rivera faile to meet its obligations under the Texas Insurance Code

 regarding timel ackno ledging Plai tiffs full clai , beginning an investigation ofPlaintifls’ claim
                                                  0
  I CERTIFY TMI818 A TRUE COPY


   JAMIE SMITH, DISTRICT CLERK
   JEFFERSON COUNTY .TEXAS
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 9 of 19 PageID #: 106




 and requesting all information reasonably necessar to investigate Plaintiffs claim within the

 statutorily mandated time of receiving notice of Plaintiffs’ claim. Property and Casualty Compan

 of Hartfor , David Matheson, Ana Rushka, Wayne McGrew, Sam Rivera’s conduct constitutes a

 violation of the T xas Insurance C e, P mpt ayment of Claims. Tex, Ins. Code §542.055.

 28. Defendant Property and Casualty Company of Hartford, David Matheso , Ana Rushka,

 Wayne McGrew, Sam Rivera failed to accept or deny Plaintiffs full and entire claim within

 st tutorily andated time of receiving all necessary information. Pro erty and Casualty Com an

 of Hartford, avid Matheson, A Rushka, W yne McGre , Sam Rivera's con uct constitutes a

 violation of the Texas Insurance Code, Prompt Payment of Claims. Tex. Ins, Code §542,056.

 29. Defendant Property and Casualty Company of Hartford, David Mathe on, Ana Rushka,

 Wayne McGrew, Sam Rivera failed to meet its obli ations under the Texas Insurance Code

 regarding full payment of claim without delay, Specifically, it has delaye fiill ayment of

 Plaintiffs’ claim longer than allo ed an , to ate, Plaintiffs has not et receive full payment for

 their claim. Property and Casualty Compan of Hartford, David atheson, A a Rushka, Wayne

 McGrew, Sam Rivera’s conduct constitutes a violation of the Texas Insurance Code, Prom t

  Payment of Claims. Tex. Ins. Co e §542.058.

  30. Fro an aft r the time Plaintiffs’ claim was presented to Defendant Property and Casualty

  Co an of Hartfor , David Matheson, A a Rushka, Wa ne cGrew, Sam ivera, t e liability of

  Property and Casu lty Com any of Hartford, D vid atheson, A a Rushka, Wayne cGrew, Sam

  Rivera to pay the full claim in accordance ith t e terms of the Policy as reasonably clear.

  However, Property and Casualty Compan of Hartford, avid M theson, Ana Rushka, Wayne

    cGrew, Sam Rivera has refused to pay Pl intiffs in foil, espite there being no basis whatsoever

  on which a reasonable insurance company would have relied on to den the full ayment. Propert

                                                  9
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 10 of 19 PageID #: 107



  and Casualty Company of Hartford, David Matheson, Ana Ruslika, Wayne McGrew, Sam Rivera s

  conduct constitutes a breach of the common law dut of good faith and fair dealing,

  31. Defendants, Pro erty and Casualty Compan of Hartfor , Davi Matheson, Ana Ruslika,

  Wayne McGrew, Sam Rivera, Allcat Claims Services, L.P., Sean Peck and Monte Allen knowingl

  or recklessl ma e false representations, as described above, as to aterial facts and/or knowingly

  conceale all or part of material information from Plaintiffs.

  32. As a result of Defendants, Property and Casualty Co any of Hartford, David Matheson,

  Ana Rushka, Wa ne McGrew, Sam Rivera, Allcat Claims Services, L.P., Scan Peck and Monte

  Allen s rongful acts an omissions, Plaintiffs ere forced to retain the profession l services of the

  a torney a d law irm ho is epresenting them ith respect to these causes of action, Plaintiffs,

  through their attorney, notified Defendants of its claims. See Exhibit A,



                                           Causes of Actio *.

               Causes of Action Against Pro er y and Casualty Company of Hartford,
                David Matheson, na Rushka, Wa ne McGrew nd Sam Rivera, Onl

  33. Defendants, Pro erty and Casualty Compan of Hartford, David Matheson, Ana Rushka,

  Wayne McGre and Sam Rivera is liable to Plai tiffs for intentional breach of contrac , as well as

  intentional violations of the Texas Insurance Code an i te tional breach of good faith and fair

  de ling.

                                         Anticipator Breach

  34. Defendants, Property and Casualty Company of Hartford, David Matheson, Ana ushka,

  Wa ne McGrew and Sam Rivera committed an anticipatory breach of the insurance contract thus

  relieving Plaintiffs of any corres onding obligation on the contract. Defendant s denial of liability


   I CERTIFY THIS 18 A TRUE COPY
                                                   10
   W now my Hand end 8aal of Office

         March 27,2019
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 11 of 19 PageID #: 108



  without justification as unreasonable and unjust.

                                                   Breach of Co tract

  35. Defendants, Propert and Casualty Company of Hartfor , David Matheson, Ana Rushka,

  Wayne MeGrew and Sam Rivera's conduct constitutes a breach of the insurance contract made

  between Property and Casualty Company of Hartford, David Matheson, Ana Rushka, Wayne

  MeGrew amd Sam Rivera and Plaintiffs.

  36. Defendants, Property an Casualty Co pan of Hartford, David Matheson, Ana Rushka,

  Wayne MeGrew and Sam Rivera s failure and refusal, as described above, to p y the adequate

  com ensation as it is oblig ted to o un er fire terms of the Polic in question and under th laws

  of the State of Texas, constitutes a breach of Property and Casualty Comp ny of Hartford, David

  Matheson, Ana Rushka, Wayne MeG ew and Sam Rivera s insurance contract with Plaintiffs.



                                         Noncompliance with Texas Insurance Code
                                               Unfair Se tle ent Practices

  37. Defendants, Pro erty and Casualty Company of Hartford, David Matheson, Ana Rushka,

  Wayne MeGrew and Sam Rivera’s conduct constitutes multi le violations of the Texas Insurance

  Code, Unfair Settlement Practices. Tex, Ins. Code §541.060(a). All violations under this article are

  made actionable by Tex. Ins. Code §541,151.

  38. Defendants, Property and Casualty Company of Hartford, David Matheson, Ana Rushka,

  Wayne MeGrew and Sam Rivera’s unfair settlement practice, as described above, of isreprcsenting

  to Plaintiffs material f cts relating to the coverage at issue, constitut s an unfair method o

  competition and an unfair an dece tive act or ractice in the business of insurance, Tex, Ins. Code

   §541.060(a)(l).


    I CERTIFY T IS 18 A TRUE COPY
    Wrtneia my Ha d and Se l of Office

          March 27,2019
     AMIE SMITH, DISTRICT CLERK
     JEFFERSON COUNTY .TEXAS
                                 II or 22
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 12 of 19 PageID #: 109



  39. Defendants, Property and Casualty Company of Hartford, David Matheson, Ana Rushka,

  Wa ne McGrew and Sam Rivera s unfair settle ent ractice, as described above, of failing to

  attem t in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

  Property an Casualty Compan of Hartford, David Matheson, Ana Rushka, Wayne McGrew and

  Sam Rivera s liability under the Policy was reasonably clear, constitutes an unfair method of

  competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code

  §541.060(a)(2)(A).

  40. , Defendants, Property and Casualty Com any of Hartford, David Matheson, Ana Rushka,

  Wa ne McGrew and Sam Rivera’s unfair settlement practic , as escribed above, of foiling to

  promptly provide Plaintiffs with a reasonable ex lanation of the basis in the Policy, in relation to

  the facts or applicable law, for their offer of a compromise settlement of the claim, constitutes an

  unfair method of competition and an unfair and dece tive act or practice in the business of

  insurance. Te . Ins. Code §541.060(a)(3).

  41. Defendants, Property and Casualty Company of Hartford, David Matheson, Ana Rushka,

  Wayne McGrew and Sam Rivera’s unfair settle ent ractice, as described above, of foilin withi

  a reasonable time to affirm or den cove a e of the claim to Plai tiffs or to submit a rese vation of

  rights to Plaintiffs, constitutes an u fair method of competition and an unfair and dece tive act or

  practice in the business of insurance. Tex. Ins. Code §541.0 Q( X4).

  42. Defendants, Propert an Casualty Com an of Hartfor , David Matheson, Ana Rushk ,

  Wayne McGrew and Sam Rivera’s unfair settlement ractice, as described bove, of refusing to pay

  Plaintiffs’ claim ithout conducting a reasonable investigation, constitutes an unfeir method of

  competition and an unfeir and eceptive act or practice in the business of insurance. Tex, Ins, Co e

  §541.060(a)(7),
                                                    12
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 13 of 19 PageID #: 110



                                     Noncom liance ith Texas Insurance Code
                                          he Prompt Payment of Claims

  43. Defendants, Pro erty and Casualt Company of Hartford, David Matheson, Ana Rushka,

  Wa ne McGrew an Sam Rivera s conduct constitutes multiple violations of the Te as Insurance

  Code, Prom t Payment of Claims. All violations made under this article are made actionable b

  Tex. Ins. Code §542,060.

  44. Defen ants, Property and Casualty Com any of Hartfor , Davi Matheson, An Rushka,

    a ne McGrew and Sam Rivera’s failure to ackno ledge receipt of Plaintiffs’ full claim,

  commence investigation of the full claim, and request from Plaintiffs all items, state ents, and

  for s that the reasonably believed would be re uired within the a plicable time constraints, as

  described above, constitutes a non-prom t pa ment of claims and violation of the Tex. Ins. Co e

  §542.055.

  45. Defendants, Pro ert and Casualty Company of Hartfor , David Matheson, Ana ushka,

  Wayne cGrew and Sam Rivera s failure to notify Plaintiffs in writing of its acceptance or rejection

  of the claim ithi the applicable time constraints, constitutes a non- rompt pa ment of the claim.

  Tex. Ins. Co e §542.056.

    . Defendants, Propert and Casualty Company of Hartford, David Matheson, Ana Rushka,

  Wa ne cGrew and Sam Rivera s delay of the payment of Plaintifls’ fUH claim following its receipt

  of all items, statements, and forms reasonabl requeste an required, longe than the amount of

  time provi e for, as described above, con titutes a non-prompt pa ment of the claim. Tex. Ins.

  Code §542.058.

                              Breach of the Dufy of Good Faith and F ir Dealing

  47. Defendants, Propert and Casualty Compan o Hartford, David Matheson, Ana Rus ka,



   I CERTIFY THIS 18 A TRUE COPY
                                                        13
   WKnou m Hand and 8aa) of Office

         March 27,2019
    JAMIE SMITH, DiSTRlCT CLERK
    JEFFERSON COUNTY .TEXAS
                              13 Of 22
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 14 of 19 PageID #: 111



  Wayne McGxew and Sam Rivera s con uct constitutes a breach of the common law duty of goo

  faith and fair dealing owed to insureds in insurance contracts.

  48, Defendants, Property and Casualt Company of Hartford, David Matheson, Ana Rushka,

  Wayne McGrew and Sam Rivera’s failure, as described above, to a e uately and reasonably

  investigate and evaluate Plaintiffs’ claim, although, at that time, Properly and Casualty Company

  of Hartford, David Matheson, Ana Rushka, Wayne McGrew and Sam Rivera knew or should have

  known by the exercise of reasonable diligence that its liabilit was reasonably clear, constitutes a

  breach of good faith and fair dealing.

                               Causes of Action Against Defendants,
                  Allcaii?IaimaJMciaJ

                            Noncomplianco with Texas Insurance Code
                                  Unfair Settlement Practices

  49. Defendants, Allcat Claims Services, L.P., Sean Peck and Monte Allen’s conduct constitutes

    ultiple violations of the Texas Insurance Code, Unfair Settlement Practices. Tex, Ins. Code

  §541.060(a) All violations under this article are made actionable by Tex. Ins. Code §5 1,151.

  50. Defendants, Allcat Claims Services, L.P., Sean Peck and Monte Allen’s unfair settlement

  practice, as escribed above, of misrepresenting to Plaintiffs material facts relating to the coverage

  at issue, constitutes an unfair method of competition and an unfair and dece tive act or ractice in

  the business of insurance. Tex, Ins. Co e. §541.060(a)(1).

  51. Defendants, Allcat Claims Services, L.P., Sean Peck and Monte Allen’s settlement practice,

  as describe above, of failing to attempt in good faith to effectuate a prompt, fair, and equitable

  settle ent of the claim, even though Defend nts’ liability under the Polic was reasonably clear,

  constitutes an unfair metho of co etition and an unfair and dece tive act or practice in the

  business of insurance. Te , Ins. Code §541.0 0(a)(2)(A).

                                                    14
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 15 of 19 PageID #: 112



  52, Defendants, Allcat Claims Services, L.P., Sean Peck and Monte Allen s uniair settlement

  practice, as described above, of failing to promptly provide Plaintiffs with a reasonable expla ation

  of the basis in the Policy, in relation to the facts or a licable law, for their offer of a compromise

  settlement of the claim, constitutes an unfair method of competition and a unfeir and deceptive act

  or ractice in the business of insurance. Tex. Ins. Co e §541.060(a)(3).

  53. Defendants, Allc t Claims Services, L.P., Sean Peck and Monte Allen’s unfair settlement

  practice, as described above, of failing ithin a reasonable time to affirm or deny coverage of the

  claim to Plaintiffs or to submit a reservation of rights to Plaintiffs, constitutes an unfair method of

  competition and an unfair and deceptive act or practice in the business of insu ance. Tex. Ins. Code

  §541.060 (a)( ).
  54, Defendants, Allcat Claims Services, L.P., Sean Peck an onte Allen’s unfair settlement

  practice, as described above, of refusing to p y Plaintiffs’ clai ithout conducting reasonable

  investi ation, constitutes an unfeir method of competition and an unfair and deceptive act or ractice

  in the business of insurance. Tex. Ins. Code §541.060(a)(7).

                   Frau gainst Pro erty and Casualty Com any of Hartford,
                   Pavld Matheson. na Rushka. W vne McGres Sam Rtyera,
                     Allcat Claims Services, L. .. Sean Peck ancLMQnie_Allen

  55, Defendants, Property and Casualty Company of Hartfor , David Matheson, Ana Rushka,

  Wayne McGrew, Sam Rivera, Allcat Cl i s Services, L.P., Sean Peck and Monte Allen are liable

  to Pl intiffe for common law fraud.

   56, Each and every one of the representations, as described above, concerne material facts for

   the reason Plaintiffe would not have acted and hich Defendants, Pro erty and Casualty Company

   of Hartford, David Matheson, Ana Rushka, Wayne McGrew, Sam Rivera, Allcat Claims Services,

   L.P., Scan Peck and Monte Allen kne ore false or made recklessly without any kno led e of

                                                     15
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 16 of 19 PageID #: 113



  their truth as a positive as ertion. Bach Defendant was enga ed in the business of insurance" at

  the time these fraudulent representations were ma e during the adjustment of Plaintiffs claim.

  57. The statements were made with the intention that they should be acted u on by Plaintiffs,

  who in turn acted in eliance u on the statements, there cau ing Plaintiffs to suffer injur and

  constituting common law fraud.

            Con jnlracv o Commit Fraud Against Property and Casual y Company
                  pf ffaitfordjJ ayi Maft.oson. Aw a.Spgfe s ne Gr
             Sam Rivera. A cat Claims Services. L.P.. Sean Peck and Monte Allen

  58. Defendants, Pro erty and Casu lty Company of Hartford, David Matheson, Ana Rushka,

  Wayne McGrew, Sam Rivera, A cat Claims Services, L.P., Sean Peck and Monte Allen re liable

  to Plaintiffs for conspirac to commit frau , Defendants, Propert and Casualt Com any of

  Hartford, David Matheson, Ana Rushka, Wayne McGrew, Sam Rivera, AUcat Claims Services, L.P.,

  Sean Peck and Monte Allen were me bers of a combination of two or more persons hose object

    as to accomplish an u la ful pur ose or a lawful purpose by unlawful means. In reaching a

  meeting of the minds rega ding the course of action to be taken ag inst Plaintiff , Defendants

  Property and Casualty Company of Hartford, Davi Matheson, Ana Rushka, Wayne McGrew, Sa

  Rivera, AUcat Claims Services, L.P., Sean Peck and Monte Allen committed an unlawful, overt act

  to further the object or course of action. Plaintiffs suffered injury as a proximate result of

  Defendants acts/omissions. At all times, Defen ants knew that their liabilit was reasonably clear,

  an still Med to properly handle their clai hich constitutes a breach of the duty of good faith

  and fair dealing,



  59. Each of the acts describe above, together and sin ularly, as done kno ingl and

  “intentionally s the te s are used in the T xas In urance Code and were a producing cause of

                                                  16
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 17 of 19 PageID #: 114



  Plaintiffs damages esciibed herein,

                                                Damageg

  60, Plaintiffs will sho that all of t e above referenced acts were the roducing cause(s) of

  Plaintiffs’ damages. The damages caused by the wind/stonn/hurrieane have left Plaintiffs’ property

  severely damage . These amages h ve not been o erly addressed by Defendants an have not

  been repai e due to the under ayment causing further damage to the Property, which has led to

  undue hardshi and bu en on Plaintiffs which then led to Defendant non-renewing Plaintiffs’

  insu ance policy. Plaintiffs are fo ced to continue to live in the structure although severely da a ed

  by the storm. T ese dama es a e a result of Defendants’ mishandling of Plaintiffs’ claim in direct

  violation of the laws et iled above.

  61, For laintiffs’ breach of cont act cause of action, Plaintiffs are entitle to the benefits they

  should have received under the olicy of insurance in place at the time of the wind lo s. Plaintiffs

  are asking for full benefits due and o ing under the policy, along it their attorney’s fees and

  ex enses. Plaintiffs are entitled to full policy benefits that are ue and owing for its loss.

  62, For the violations of the Texas Insurance Code and Unfair Settlement Pr ctices, Plaintiffs

  are entitled to actual damages, which include the full benefits due and o ing unde the policy,

  attorney’s fees an expenses and costs of court, Parthermore, because Defendants’ acts were

  committed knowingly, Plaintiffs are entitled to three times their actual mages.

  63, For violations of the Texas Insurance Code and Prompt Payment of Claims, Plaintiffs are

  entitled to their damages, as detailed above and below, as well as eighteen percent statutor interest

  per year s dama es, along with attorney’s fees and expense.

  64, For breach of common law uty of good faith and fair ealing, Plaintiffs are entitled to all

  dama es, including those detaile above and below, as ell as all forms of loss resulting from

                                 17
   I CERTIFY THIS IS A TRUE COPY 1
   Wltnaw my Hand end Seel of Office

         March 27,2019
    JAMIE SMITH, DISTRICT CLERK
    JEF ERSON COUNTY .TEXAS
                               17*22
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 18 of 19 PageID #: 115



 Defendants breach of sai du , including but not limited to additional costs, losses due to

 nonpayment of the amoun s) owed under the polic , economic hardship, punitive a ages,

 exemplar damages.

 65. For Defendants’ frau ulent acts, Plaintiffs a e entitled to recover actual damages and

  exe plar damages for Defendants kno ingly m king fraudulent re resentations, along ith

  attorney’s fees, interest, and costs of court,

  66. The acts and omissions of these Defendants have made it necessary for Plaintiffs to retain

  undersigne counsel, and Plaintiffs agree to p y undersigned counsel reasonable and necessar

  attorney’s fees, ex enses, an costs of suit. Plaintiffs counsel has a forty percent (40%) contingent

  fee. When calculate o an hourl r te basis, ho ever, at customar hourly rate charges in this

  community, laintiffs anticipate that atto e ’s fees and ex enses incurred through a t ial of this

  case will be approximately $250,000.00 to $350,000.00, in the discretion of the jury, and also that

  an necessar appellate attorney’s fees an expenses will be ap roximately $15,000.00, or in an

  amount in the discretion of the jur . Plaintiffs are entitled to recover its reasonable an necessary

  atto ey’s fees an ex enses under applica le provisions of the Texas Insurance Code.

                                                   PRAYER
          WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be cited to

  appear and answer herein, th t Plai tiffs recove their actual damages, con equential d mages,

  statutory damages and enhancements, punitive amages, atto e ’s fees, costs, e penses, interest,

  and for such other and further relief, at law or in equit , to hich Plaintiffs ma show themselves

  justl entitled.




                                                     18
Case 1:19-cv-00168-MAC-ZJH Document 2 Filed 04/04/19 Page 19 of 19 PageID #: 116



                                        Respectfull submitted,

                                        LINDSAY, LINDSAY & PARSONS




                                        TSB#24065876
                                        710 N.lllh Street
                                        Beaumont, Texas 77702
                                        409/833-1196
                                        409/832-7040 (Fax)

                                         TTORNEY FOR PLAINTIFFS,
                                        MARK O GRA Y and PAM O’GRADY




   I CERTIFY THIS IS ATRUE COPY           19
   WllnflM my Hsnd snd Seal of Office

         March 27,2019
     AMIE 8UITH, DISTRICt CLERK
    JEFFERSON COUNTY .TEXAS
